         Case 1:18-cr-00328-KPF Document 359 Filed 05/12/20 Page 1 of 1




May 11, 2020
                                                   MEMO ENDORSED
By ECF

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Ahuja and Shor, 18 Cr. 328 (KPF)
       Shor Surrender Date

Dear Judge Failla:

     With apologies for burdening the Court, we write to correct an error in our sealed
application of May 8, 2020, which the Court granted in a sealed endorsement on that letter.
In our sealed application, we requested a 45-day adjournment of Mr. Shor’s May 26, 2020
surrender date. However, we set forth an incorrect new surrender date. The correct surrender
date is July 10, 2020, which is 45 days from May 26, 2020. We further request that this letter
be “so ordered” and the endorsement publicly filed so that the public docket reflects the new
surrender date.

                                           Respectfully submitted,



                                           Justin S. Weddle


Application GRANTED.



Dated: May 12, 2020                           SO ORDERED.
       New York, New York



                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
